DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

RESPONSE TO AMENDMENT
	Claim rejections based on prior art

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

	Applicant's arguments filed 05/09/2022 with respect to claims 1-24 have been fully considered but are moot in view of newly cited reference.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


1.         Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meier et al. (US pub. 2020/0176047), hereinafter, “Meier”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 17, Meier discloses a method of memory operations using compound memory commands, the method comprising: receiving, by a memory module (memory device 110 of fig. 1, as disclose in paragraphs 0022 and 0023), a compound memory command (a single refresh command, as discloses in paragraph 0014), wherein the compound memory command is a single command that includes an indication that one or more operations are to be applied to each portion of a plurality of portions of contiguous memory in the memory module (see paragraph 0014, which discloses “In some examples, a single refresh command may be configured to initiate a refresh operation on a plurality of rows of memory cells and may be associated with one or more individual “pumps.” Each pump may, for example, be associated with one or more rows of memory cells to be refreshed. For example, a single refresh command may initiate a refresh operation including six pumps. Thus, the memory device may be configured to conduct a refresh operation on six or more different sets of rows of memory cells based on receiving a single refresh command from the host device—each pump may be configured to perform a refresh operation on one or more rows of memory cells. As used herein, an operation or activation of a pump may also be referred to as a “pump” or “pumping.” During some refresh operations, the single refresh command may result in each of the six or more rows of memory cells being refreshed”); generating, based on the compound memory command, a plurality of memory commands (“pumps”, as discloses in paragraph 0078) to apply the one or more operations to each portion (a row of a memory cell, as disclose in paragraphs 0014 and 0098) of the plurality of portions of contiguous memory (see paragraphs 0014 and 0098); and executing the plurality of memory commands (see paragraphs 0014, 0078 and 0098). 
 
3.         As per claims 2, 10 and 18, Meier discloses “The method of claim 1” [See rejection to claim 1 above], wherein the compound memory command indicates, as the plurality of portions of contiguous memory, a starting memory address and a number of columns (see paragraph 0056). 
 
4.         As per claims 3, 11 and 19, Meier discloses wherein the compound memory command indicates a start address and an end address of the plurality of portions of contiguous memory (see paragraph 0056 and fig. 2).  

5.         As per claims 4, 12 and 20, Meier discloses wherein generating the plurality of memory commands comprises: determining one or more required row activation commands; and generating the one or more required row activation commands (see paragraphs 0014, 0078 and fig. 2). 
 
6.         As per claims 5 and 13, Meier discloses wherein determining the one or more required row activation commands comprises: maintaining a finite state machine; and determining, based on the finite state machine, a start address, and an end address, the one or more required row activation commands (see paragraphs 0056 and 0205).
  
7.         As per claims 6, 14 and 22, Meier discloses, further comprising determining, by a memory controller, a latency associated with the compound memory command (see paragraph 0082).
  
8.         As per claims 7, 15 and 23, Meier discloses, further comprising prioritizing, by the memory controller, based on the latency, issuance of one or more other commands to the memory module (see paragraph 0016. Note, the claim language doesn’t disclose different priority levels). 
 
9.         As per claims 8, 16 and 24, Meier discloses, further comprising generating, by the memory controller, responsive to the latency exceeding a threshold, a plurality of other compound memory commands based on the compound memory command (see paragraph 0082).

10.         As per claims 9 and 21, Meier discloses an apparatus (system 100 of fig. 1) for memory operations using compound memory commands (refresh/AREF commands, as discloses in paragraph 0014) comprising: a processor (processor 120); a memory controller (memory controller 105) communicatively coupled to the processor (see fig. 1); and a memory module (memory device 110 of fig. 1, as disclose in paragraphs 0022 and 0023) communicatively coupled to the memory controller (see fig. 1), the memory module configured to perform steps comprising: receiving, by the memory module, a compound memory command (a single refresh/AREF command, as discloses in paragraph 0014), wherein the compound memory command is a single command that includes an indication that one or more operations are to be applied to each portion of a plurality of portions of contiguous memory in the memory module (see paragraph 0014, which discloses “In some examples, a single refresh command may be configured to initiate a refresh operation on a plurality of rows of memory cells and may be associated with one or more individual “pumps.” Each pump may, for example, be associated with one or more rows of memory cells to be refreshed. For example, a single refresh command may initiate a refresh operation including six pumps. Thus, the memory device may be configured to conduct a refresh operation on six or more different sets of rows of memory cells based on receiving a single refresh command from the host device—each pump may be configured to perform a refresh operation on one or more rows of memory cells. As used herein, an operation or activation of a pump may also be referred to as a “pump” or “pumping.” During some refresh operations, the single refresh command may result in each of the six or more rows of memory cells being refreshed”); generating, based on the compound memory command, a plurality of memory commands (“pumps”, as discloses in paragraph 0078) to apply the one or more operations to each portion (a row of a memory cell, as disclose in paragraphs 0014 and 0098) of the plurality of portions of contiguous memory (see paragraphs 0014 and 0098); and executing the plurality of memory commands (see paragraphs 0014, 0078 and 0098).

 CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

	The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


 a (1) CLAIMS REJECTED IN THE APPLICATION 

	Per the instant office action, claims 1-24 have received a first action on the merits and are subject of a first action non-final.

 
b. DIRECTION OF FUTURE CORRESPONDENCES

	Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 


IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181